Citation Nr: 0527132	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  98-00 558A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUE

Entitlement to service connection for a claimed bilateral 
hearing loss.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1969 to April 
1975.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 RO decision.  

In November 2004, the Board remanded the veteran's case for 
further evidentiary development.  


FINDINGS OF FACT

1. All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The currently demonstrated bilateral hearing loss is not 
shown to be due to noise exposure or other event of the 
veteran's service.  


CONCLUSION OF LAW

The veteran's bilateral hearing loss disability is not due to 
disease or injury that was incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1131, 5107, 7104 (West 2002); 38 
C.F.R. §§ 3.303, 3.304. 3.385 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA were codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2004).  

VCAA and the implementing regulations eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

The Act also requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

It is noted that the veteran was provided notice of VCAA in a 
letter from the RO sent in July 2003, after the initial 
adjudication of the veteran's service connection claim in 
October 1997.  In November 2004, the Board remanded the 
veteran's service connection claim for further development, 
and the Appeals Management Center (AMC) provided an 
additional VCAA notice in letter sent in December 2004.  

The RO's and AMC's VCAA letters informed the veteran of the 
medical and other evidence needed to substantiate his claim 
and of what medical or other evidence he was responsible for 
obtaining.  VA also identified which evidence it was 
responsible for obtaining.  

In the RO's statements, the January 2003 Statement of the 
Case and the February 2004 and March 2005 Supplemental 
Statements of the Case, the veteran has been provided with 
pertinent provisions regarding his service connection claim.  

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining. 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Furthermore, the veteran was accorded VA examinations that 
were completed in May 1997 and March 2005.  

Neither the veteran nor his representative have suggested 
that there are missing VA or private medical records that 
need to be obtained, and the Board is not aware of any such 
records.  Nor is the Board aware of any additional evidence 
that could assist the veteran in substantiating his claim.  

Therefore, the facts relevant to the veteran's claim have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  


Pertinent Criteria

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  

When the disease entity is established, there is no 
requirement of evidentiary showing of continuity.  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

Service connection may be granted for sensorineural hearing 
loss, on the basis of disease of the central nervous system, 
if hearing loss appeared to a compensable degree within one 
year after service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified puretone and speech recognition 
criteria. Audiometric testing measures puretone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown , 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2004).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2004).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of t he doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  


Factual Background

The veteran asserts that his current hearing loss is due to 
noise exposure during his period of active service.  The 
service records show that the veteran served as an ordnance 
mechanic.  

A review of the veteran's service medical records reflects no 
complaint, treatment, or diagnosis of any hearing loss or ear 
disease condition.  On the veteran's February 1975 separation 
examination, the veteran showed essentially normal hearing.  

A review of the veteran's post-service private medical 
records reflects periodic complaints of hearing loss.  The 
earliest documented complaint of hearing difficulty in found 
in an October 1996 treatment record.  It was noted that the 
veteran was employed in a hardware store.  

In a letter dated in November 1996, the veteran's treating 
physician noted the veteran's complaints of progressive 
hearing loss accompanied by bilateral tinnitus without 
significant history of vertigo or diplopia.  

The physician noted normal ear/nose/throat examination with 
audiologic findings of a high frequency sensorineural hearing 
loss and tinnitus in the left ear.  In a letter dated in 
April 1997, the veteran's treating physician reported the 
veteran's 10-year history of bilateral tinnitus and hearing 
loss.  

On VA audio examination in May 1997, the veteran was reported 
to complain of impaired hearing acuity and tinnitus since 
service.  He denied a history of ear infections, vertigo, 
head injury, ototoxic drugs, and family history of hearing 
loss.  The veteran claimed noise exposure during service.  

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
20
20
LEFT
5
10
25
30
35

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 94 in the left ear.  

The examiner noted that right ear hearing was within normal 
limits with left ear mild to moderate sloping sensorineural 
hearing loss at 2000 Hertz.  Speech discrimination ability 
was reported as "excellent bilaterally."  

On May 1997 VA ear disease examination, the veteran's 
complaints of bilateral hearing loss and tinnitus were noted.  
The veteran's cited in-service noise exposure from small arms 
gunfire.  

On examination of the ears, the examiner noted normal 
evaluations of auricles, external canals, tympanic membranes, 
tympanum, and mastoids.  No active ear disease was observed.  
The examiner's diagnosis was that of hearing loss and 
tinnitus.  

On VA audio examination in March 2005, the audiologist noted 
her review of the veteran's claims file.  The veteran's 
hearing upon enlistment in January 1969 was within normal 
limits, bilaterally.  The examiner noted normal hearing tests 
on extension physical examination reports dated in March 1973 
and February 1975.  

It was noted that the veteran complained of bilaterally 
impaired hearing acuity with positive family history of 
hearing loss and noise exposure in service.  The veteran 
reported having limited recreational noise exposure from 
motorcycle use and denied any occupational noise exposure.  


On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
30
40
LEFT
15
15
30
40
45

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 92 in the left ear.  The 
examiner noted hearing within normal limits in the right ear 
with a mild sensorineural hearing loss noted above 2000 
Hertz.  Hearing the left ear was within normal limits with 
mild to moderately severe sloping sensorineural hearing loss 
noted above 1000 Hertz.  Speech discrimination ability was 
noted to be "excellent bilaterally."  Tympanograms and ear 
canals were noted to be within normal limits, bilaterally.  

The examiner opined that based on a review of the claims 
file, "it [was] not as likely as not that the veteran's 
hearing loss [was] a result of acoustic trauma from the 
service."  

On VA ear disease examination in March 2005, the veteran was 
reported to describe worsening hearing loss and tinnitus 
since service after exposure to loud machinery noise while 
working in the missile house.  He denied any history of 
auditory otitis or other ear trauma.  

Objective findings were normal for bilateral oracles, ear 
canals, tympanic membranes, and mastoids.  Bilateral 
subjective tinnitus and bilateral sensorineural hearing loss 
at higher frequencies were diagnosed.  


Analysis

The medical evidence clearly shows that the veteran currently 
has sensorineural hearing loss.  However, there is no medical 
evidence linking the hearing loss to the veteran's active 
service.

As noted above, the veteran's separation examination reports 
showed hearing within normal limits.  Also, a post-service 
treatment record indicated that the veteran reported no 
hearing loss until approximately 1987, more than a decade 
after he separated from service.

Further, the VA examiner opined that it was not as likely as 
not that the veteran's current bilateral hearing loss was 
related to noise exposure in the service.  The VA examiner 
based that conclusion on a review of the claim's file, as 
well as the veteran's reported history.

The veteran's assertions that his hearing loss was caused by 
active duty are insufficient to establish a nexus.  As a 
layperson without medical expertise or training, he is not 
competent to render an opinion as to medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  

Thus, the veteran's statements concerning the etiology of his 
hearing loss are of no probative value.  

In the absence of competent evidence of a link between the 
current hearing loss and service, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection, and the claim must be denied.  

Since the preponderance of the evidence is against the claim 
for service connection, the benefit-of-the-doubt rule does 
not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Accordingly, the appeal is denied.  



ORDER

Service connection for a bilateral hearing loss is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


